Per Curiam. This claim arose out of a criminal aggravated assault and battery on January 21, 1974, at approximately 2:24 a.m., on 5th Street in Madison, Illinois. Gary Wheaton seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, Ill. Rev. Stat., 1973, Ch. 70, Par. 71, et seq. (hereafter referred to as the "Act”). This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report by the Attorney General of the State of Illinois, which substantiates the matters set forth in the application. Based upon these documents and other evidence submitted before the Court, the Court finds as follows: 1. That the claimant was a victim of a violent crime covered under the Act to wit: "Aggravated Assault, Illinois Revised Statutes, 1973, Ch. 38, Par. 12-2.” 2. A detailed summary of the facts and information considered by the Court is contained in an Investigatory Report prepared by the Attorney General. A copy of said report is retained in the Court’s file in this matter and the facts as reported herein are incorporated in this opinion by reference. 3. That said crime occurred at 2:24 a.m. at 5th Street, Madison, Illinois, at which time claimant was severely injured by two gunshot wounds fired by Tom Dalton. 4. That said crime was reported to Madison City Police Department promptly and claimant at all times has cooperated with law enforcement officials. 5. That the alleged assailant, Tom Dalton, has been indicted for aggravated assault, aggravated battery and attempted murder by a Madison County Grand Jury. 6. Claimant, as indicated by the report of the Attorney General, did not provoke the incident. 7. Claimant is not a relative of or a member of the same household of the assailant. 8. Claimant has suffered damages in excess of $200 compensible by section 74 of the Act, to wit: St. Elizabeth Hospital..............................$3,330.60 Lag Surgical Clinic...............................: 650.00 Doctor.......................................... 150.00 $4,130.60 9. Claimant has not received nor is he entitled to any sums of money as a result of this injury which would be considered a set-off to any award. 10. Pursuant to Ill. Rev. Stat., 1973, Ch. 70, Par. 71, this Court must deduct the first $200 in expenses. 11. That the proof submitted in support of this claim satisfies all of the requirements of this Act and the claim is, therefore, compensible thereunder. It Is Hereby Ordered that the sum of $3,930.00 be awarded Gary W. Wheaton as a victim of a violent crime.